                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ESTATE OF NANA BARFI ADOMAKO,                   Case No. 17-cv-06386-DMR
                                            et al.,
                                   8
                                                           Plaintiffs,                      ORDER ON DEFENDANTS' MOTION
                                   9                                                        FOR SUMMARY JUDGMENT
                                                     v.
                                  10                                                        Re: Dkt. No. 66
                                            CITY OF FREMONT, et al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            This case arises out of the shooting death of Nana Barfi Adomako by City of Fremont

                                  14   police officer James Taylor on February 5, 2017. Plaintiffs are the Estate of Nana Barfi Adomako

                                  15   (“the Estate”); Augustina Yeboah, who is Adomako’s mother and successor in interest to the

                                  16   Estate; and Nana N. Dwomoh, Adomako’s brother and administrator of the Estate. Plaintiffs filed

                                  17   a civil rights action asserting constitutional violations pursuant to 42 U.S.C. § 1983 as well as

                                  18   related state law claims against the City of Fremont (“Fremont”) and Taylor. Both Defendants

                                  19   now move for summary judgment. [Docket No. 66.] The court held a hearing on April 25, 2019.

                                  20   Following the hearing, the court ordered the parties to submit supplemental briefing regarding the

                                  21   Estate’s negligence claim, which the parties timely filed. [Docket Nos. 74, 79, 80.] For the

                                  22   following reasons, the motion is granted in part and denied in part.

                                  23   I.       BACKGROUND
                                  24            A.        Factual Background
                                  25            The following facts are undisputed, unless otherwise noted. Taylor, a Fremont police

                                  26   officer, is a member of the K-9 unit. On February 5, 2017, Taylor was driving on patrol with

                                  27   Cairo, who had been his K-9 partner since August 2014. At some point after 4:00 p.m., dispatch

                                  28   sent two units to a Verizon store to respond to a report of a battery. At his deposition, Taylor
                                   1   recounted his memory of the dispatch report as follows:

                                   2
                                                      I remember that the suspect had come in [to the Verizon store] and
                                   3                  had bothered a customer and that an employee had asked him to leave.
                                                      It progressed from there to that the employee told him he was going
                                   4                  to call 911 and that at some point the suspect had approached and
                                                      battered him and then had taken the phone from him, and that they
                                   5                  gave a brief description and that he was last seen going westbound on
                                                      Mowry passing the fire station.
                                   6

                                   7   Taylor Dep. 137-38.1 The dispatcher described the suspect as “a black male carrying a paper bag

                                   8   and wearing both a dark colored, black or blue jacket, and a green and brown sweatshirt and dark

                                   9   blue pants.” Taylor Decl., Mar. 10, 2019, ¶ 2. Taylor was already in the area of the suspect’s

                                  10   reported location and instructed the dispatcher to attach him to the service call. Id. at ¶ 3.

                                  11          As he drove westbound on Mowry, Taylor saw a man matching the suspect’s description,

                                  12   later identified as Adomako, walking on the south side of the street. Id. at ¶ 4; Taylor Dep. 133-
Northern District of California
 United States District Court




                                  13   34. Taylor recognized Adomako from past interactions. He testified that he believed that

                                  14   Adomako may have had problems with his mental health based on his overall demeanor, clothing,

                                  15   and incoherence during their conversations. However, Taylor had never had a violent encounter

                                  16   with Adomako. Taylor Dep. 149-51.

                                  17          Taylor made a U-turn at the next intersection and traveled back eastbound on Mowry. He

                                  18   then made a right turn onto the Mowry frontage road, intending to contact and detain Adomako to

                                  19   investigate the battery report. After making the U-turn, Taylor activated the forward-facing red

                                  20   lights on top of his patrol car. Taylor Dep. 134, 144; Taylor Decl. ¶ 5.

                                  21          Taylor’s car was equipped with a video recording system mounted near the rearview

                                  22   mirror and facing toward the front of the car. It passively recorded video footage without audio,

                                  23   capturing events within its vantage point. Taylor Decl. ¶ 6. The record contains a copy of the

                                  24   video footage from Taylor’s car, along with a slow-motion version that the Alameda County

                                  25   District Attorney’s Office provided to Defendants. Gaches Decl. ¶¶ 7-9, 10-12, Exs. B (Video), C

                                  26
                                  27   1
                                         Defendants submitted surveillance video from the Verizon store which showed Adomako’s
                                  28   interaction with the Verizon employees. [Docket No. 66-1 (Gaches Decl., Mar. 11, 2019) ¶¶ 4-6,
                                       Ex. A.]
                                                                                       2
                                   1   (Slow Motion Video). The video depicts Taylor making the U-turn on Mowry before turning right

                                   2   onto the frontage road and coming to a stop. Video :56-1:15.

                                   3          The parties dispute Adomako and Taylor’s initial movements after Taylor turned onto the

                                   4   frontage road. According to Taylor, as he turned onto the road, Adomako was approximately 50

                                   5   to 60 feet away and was walking towards the car. Taylor Decl. ¶ 7. As he parked, Adomako was

                                   6   15 to 20 feet away from the front of the car and was walking towards the driver’s side. Taylor

                                   7   testified that he quickly got out of the car because he was concerned about being inside the car

                                   8   while Adomako approached it. Taylor Dep. 157-60; Taylor Decl. ¶ 8. As Taylor closed the car

                                   9   door, Adomako was standing in front of him. Taylor Decl. ¶ 8. However, according to Plaintiffs,

                                  10   Adomako was not walking towards Taylor. Witness Alan Arnold testified that Adomako was

                                  11   walking away from Taylor, and that Taylor motioned Adomako to come over to where Taylor was

                                  12   standing, apparently having already gotten out of the car. Arnold Dep. 23-24, 45. According to
Northern District of California
 United States District Court




                                  13   Arnold, Adomako did not initially comply; “he just was trying to walk away” in the opposite

                                  14   direction. Id. at 24. The record does not contain any details regarding Arnold’s location or how

                                  15   far away he was from Adomako, Taylor, and the car. The video does not support Arnold’s

                                  16   account. It does not depict Taylor, but it shows that Adomako walked in Taylor’s direction facing

                                  17   the front of the car, as the car came to a stop with Taylor still inside. Adomako then appeared to

                                  18   veer to his right, in the direction of the driver’s side door, before moving out of the video frame.

                                  19   Video 1:15-1:22.

                                  20          The next 45 seconds of the encounter occurred outside the range of the video camera.

                                  21   Video 1:22-2:07. Taylor states that during this time, he got out of his car and attempted to engage

                                  22   Adomako in conversation. Taylor Dep. 160. According to Taylor, he said something like “Hey, I

                                  23   just need you to stop. I’d like you to have a seat” on the curb, to which Adomako responded,

                                  24   “Why are you stopping me? I am the king of Fremont. I am the chief of police.” Id. at 161;

                                  25   Taylor Decl. ¶ 9. Taylor continued to ask him to sit down and Adomako continued to say, “Why

                                  26   are you stopping me?” and “I’m the chief of police.” Id. at 165.

                                  27          Taylor testified that Adomako “wasn’t responding as a normal person would,” but he did

                                  28   not know if Adomako was experiencing a mental illness issue, a drug or alcohol issue, or a
                                                                                         3
                                   1   combination thereof. Id. at 166-67. He testified that he had received training on how to interact

                                   2   with individuals with mental illness during a crisis and how to deescalate such situations. Id. at

                                   3   152-54. According to Taylor, he was “trying to be as moderated and calm with [Adomako] as [he]

                                   4   could.” Id. at 164. At some point, Taylor put his hand on Adomako and asked him to back up

                                   5   because he was too close to Taylor. Id. at 168-69.

                                   6          At the time of the incident, Taylor was 5’11” and weighed 230 pounds. He estimates that

                                   7   Adomako was approximately 6’4” and 200 pounds. Taylor Dep. 130-31. Taylor was dressed in

                                   8   his police uniform and body armor and carried a handgun and a taser. Id. at 125-26, 129.

                                   9   According to Taylor, Adomako spoke in a progressively louder and more aggressive tone and

                                  10   “started to tower or lean over [Taylor],” which made Taylor begin to “start fearing for [his] own

                                  11   safety.” Taylor Decl. ¶ 9; Taylor Dep. 164-65, 167. Based on his training and experience, Taylor

                                  12   became concerned that Adomako might try to fight with him. Taylor Decl. ¶ 9.
Northern District of California
 United States District Court




                                  13          Taylor attempted to place Adomako into a control hold by grabbing his hand. He states

                                  14   that Adomako immediately pulled his hand back. Taylor Decl. ¶ 9. Taylor and Adomako then

                                  15   moved in front of the patrol car into a position where the video camera was able to record their

                                  16   movements. As they enter the frame, the video shows that Taylor grabbed the clothing on

                                  17   Adomako’s chest and tried to push him onto the hood of the car, with Adomako’s back facing the

                                  18   camera. Video 2:07-2:10.

                                  19          Taylor testified that he then released Adomako with his right hand as he was trying to

                                  20   “grab another control hold on his left hand, which [Adomako] pull[ed] away from,” and then

                                  21   Adomako “immediately flinch[ed] towards [Taylor].” Taylor Dep. 207-08. The video shows that

                                  22   Taylor grabbed Adomako’s left wrist. Adomako, with his back still facing the camera, then pulled

                                  23   his arm away from Taylor and moved his entire body to a more upright position in Taylor’s

                                  24   direction. Slow Motion Video :49-:56. The two men appear to grapple with each other, although

                                  25   some of their movements are not visible because Adomako had his back towards the camera.

                                  26   Adomako moved forward by pushing on Taylor’s chest, forcing Taylor to move back. Holding

                                  27   Taylor near the shoulder area with his left hand, Adomako wound his right arm back and used his

                                  28   open hand to hit Taylor on the shoulder, then immediately aimed a blow at the side of Taylor’s
                                                                                         4
                                   1   head. Taylor ducked, while still holding on to Adomako, and it is not clear whether Adomako’s

                                   2   second strike made contact. Slow Motion Video :56-1:14.

                                   3          At some point during the encounter, Taylor released Cairo from the patrol car. Id. at 179-

                                   4   80, 212. Taylor’s testimony is unclear as to whether he decided to release Cairo before or after

                                   5   Adomako first struck him. Compare Taylor Dep. 180-81 (testifying that Adomako’s open-handed

                                   6   blows caused him to release the dog) with 209 (answering “yeah” in response to the question “So

                                   7   prior to being struck, you activated your door to release the dog” and stating, “[i]t was when he

                                   8   grabbed me, is what caused me to decide to release the door.”). Taylor opened the car door by

                                   9   pressing a button on the remote on his belt. Taylor then gave the command to call his K-9 partner

                                  10   to him. He did not give Cairo the “apprehend” command. Id. at 156-57, 181, 209-10.

                                  11          The video shows that Cairo entered the frame after Adomako attempted to strike Taylor the

                                  12   second time. The dog ran up to Taylor and jumped up on him on his hindlegs. Video 2:10-2:16;
Northern District of California
 United States District Court




                                  13   Slow Motion Video 1:15-1:21. Taylor testified that Cairo unexpectedly bit Taylor once in the left

                                  14   trapezius area of his arm, breaking his skin. See id.; Taylor Dep. 9-10, 22. According to Taylor,

                                  15   he yelled at Cairo, who then let go. Id. at 34-35; Video 2:15-:16. Taylor testified that “the dog

                                  16   caused [him] to lose focus on Adomako when he bit [Taylor] initially.” Taylor Dep. 196.

                                  17          The video shows that Adomako and Taylor continued to struggle with each other while

                                  18   Cairo jumped up on his hind legs between the two men and toward Taylor at least three times.

                                  19   Video 2:16-:19; Slow Motion Video 1:22-:35. During this time, Adomako continued to advance

                                  20   on Taylor, and swung five times at Taylor’s head with his fist. The first blow made contact with

                                  21   the left side of Taylor’s face. Although unclear, it appears that at least one other blow, and

                                  22   possibly two more, made contact with Taylor’s head. Video 2:16-:19; Slow Motion Video 1:31-

                                  23   :38. Taylor moved backwards, away from Adomako. Immediately after Adomako’s fifth swing,

                                  24   and no more than 13 seconds after the two men first entered the video frame together, Taylor shot

                                  25   Adomako with his firearm. The video does not clearly depict Taylor’s operation of the firearm. It

                                  26   shows that as Taylor began to fire, Adomako turned away from Taylor and moved quickly out of

                                  27   the video frame. Video 2:19-:23.

                                  28          According to Taylor, he fired three shots at Adomako “all right on top of each other,” as
                                                                                         5
                                   1   fast as he could. Taylor Dep. 190. Taylor testified that he fired his weapon because he “became

                                   2   so incapacitated by the strength of one of [Adomako’s] blows” that he thought that he was going

                                   3   to lose consciousness and that Adomako would grab his firearm and kill him. Taylor Dep. 222-24.

                                   4   According to Taylor, he feared that one of Adomako’s blows had broken his orbital bone. Id. at

                                   5   223-24.

                                   6          Around the time that Taylor fired at Adomako, Officer Grant Goepp arrived on the scene.

                                   7   Cairo bit Adomako’s leg after he was shot, although Cairo’s contact with Adomako is not visible

                                   8   on the video. Taylor Decl. ¶ 10. Taylor instructed the dog to release Adomako, and Goepp

                                   9   handcuffed Adomako. Id.; Taylor Dep. 225. Taylor states that within seconds of Goepp’s arrival,

                                  10   Taylor reported the use of force and requested immediate medical assistance. He then attempted

                                  11   to help Goepp provide trauma care to Adomako. Paramedics and the Fire Department arrived on

                                  12   scene within minutes of his request. Taylor Decl. ¶ 10; Taylor Dep. 204. Adomako later died
Northern District of California
 United States District Court




                                  13   from his injuries.

                                  14          Taylor was treated at a hospital following the incident with complaints of blurry vision,

                                  15   nausea, headache, lightheadedness, and left distal finger pain. Taylor Decl. ¶ 12; Gaches Decl. ¶

                                  16   13, Ex. D at ECF pp. 14, 18 (hospital records). The medical records contain two areas which list

                                  17   “final diagnoses.” One area indicates “contusion of other part of head, initial encounter” and

                                  18   “displaced fracture of distal phalanx of left little finger, initial encounter for closed fracture.” Ex.

                                  19   D at ECF p. 11. The other area indicates “[b]lunt head trauma, facial contusion, finger fracture,

                                  20   left, closed, initial encounter.” Id. at ECF p. 18. Taylor testified that he suffered a black eye and a

                                  21   broken finger as a result of the incident. Taylor Dep. 21, 197; Douglas Decl., Mar. 25, 2019, ¶ 3,

                                  22   Ex. B13 (photo of black eye).

                                  23          B.      Procedural History
                                  24          Plaintiffs filed this lawsuit on November 1, 2017. The court partially granted Defendants’

                                  25   motion to dismiss, after which Plaintiffs filed the operative complaint on March 26, 2018.

                                  26   [Docket Nos. 25, 32 (Am. Compl.).] On May 16, 2018, the court dismissed Plaintiffs’ claim for

                                  27   municipal liability under Monell v. Department of Social Services of City of New York, 436 U.S.

                                  28   658 (1978). [Docket No. 42.] The remaining claims are: 1) section 1983 claim for unreasonable
                                                                                           6
                                   1   search and seizure in violation of the Fourth Amendment, by the Estate and Yeboah against

                                   2   Taylor; 2) section 1983 claim for excessive force and denial of medical care in violation of the

                                   3   Fourth Amendment, by the Estate and Yeboah against Taylor; 3) section 1983 claim for

                                   4   interference with Yeboah’s right to a familial relationship and freedom of association, based upon

                                   5   the Fourteenth Amendment, by Yeboah against Taylor; 4) false detention, by the Estate against

                                   6   Taylor and Fremont; 6) battery by the Estate against Taylor and Fremont; and 7) negligence by the

                                   7   Estate against Taylor and Fremont.

                                   8   II.    LEGAL STANDARDS
                                   9          A court shall grant summary judgment “if . . . there is no genuine dispute as to any material

                                  10   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden

                                  11   of establishing the absence of a genuine issue of material fact lies with the moving party, see

                                  12   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986), and the court must view the evidence in the
Northern District of California
 United States District Court




                                  13   light most favorable to the non-movant. See Scott v. Harris, 550 U.S. 372, 378 (2007) (citation

                                  14   omitted). A genuine factual issue exists if, taking into account the burdens of production and

                                  15   proof that would be required at trial, sufficient evidence favors the non-movant such that a

                                  16   reasonable jury could return a verdict in that party’s favor. Anderson v. Libby Lobby, Inc., 477

                                  17   U.S. 242, 248. The court may not weigh the evidence, assess the credibility of witnesses, or

                                  18   resolve issues of fact. See id. at 249.

                                  19          To defeat summary judgment once the moving party has met its burden, the nonmoving

                                  20   party may not simply rely on the pleadings, but must produce significant probative evidence, by

                                  21   affidavit or as otherwise provided by Federal Rule of Civil Procedure 56, supporting the claim that

                                  22   a genuine issue of material fact exists. TW Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809

                                  23   F.2d 626, 630 (9th Cir. 1987) (citations omitted). In other words, there must exist more than “a

                                  24   scintilla of evidence” to support the non-moving party’s claims, Anderson, 477 U.S. at 252;

                                  25   conclusory assertions will not suffice. See Thornhill Publ’g Co. v. GTE Corp., 594 F.2d 730, 738

                                  26   (9th Cir. 1979). Similarly, “[w]hen opposing parties tell two different stories, one of which is

                                  27   blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not

                                  28   adopt that version of the facts” when ruling on the motion. Scott, 550 U.S. at 380.
                                                                                         7
                                       III.   CLAIMS NO LONGER AT ISSUE
                                   1
                                              Plaintiffs’ opposition brief did not address the Estate’s section 1983 claims for unlawful
                                   2
                                       detention, unlawful arrest, and denial of medical care; the Estate’s state law battery and false
                                   3
                                       detention claims; and Yeboah’s section 1983 claim for interference with familial relationship and
                                   4
                                       freedom of association. Plaintiffs are deemed to have conceded those claims, which are now
                                   5
                                       dismissed with prejudice. The two remaining claims are the Estate and Yeboah’s section 1983
                                   6
                                       claim for use of excessive force, and the Estate’s claim for negligence resulting in wrongful death.
                                   7
                                       IV.    DISCUSSION
                                   8
                                              Defendants move for summary judgment on the section 1983 claim, arguing that there is
                                   9
                                       no genuine dispute of fact as to the reasonableness of Taylor’s use of deadly force. In the
                                  10
                                       alternative, Defendants argue that Taylor is entitled to qualified immunity. They also move for
                                  11
                                       summary judgment on the negligence claim, arguing that Taylor used reasonable force.
                                  12
Northern District of California
 United States District Court




                                              A. Fourth Amendment Claim of Excessive Force
                                  13
                                                      1.      Legal Standard
                                  14
                                              A claim of excessive force in the context of an arrest or investigatory stop implicates the
                                  15
                                       Fourth Amendment right to be free from “unreasonable . . . seizures.” U.S. Const. amend. IV; see
                                  16
                                       Graham v. Connor, 490 U.S. 386, 394 (1989). Courts analyze claims of excessive force under an
                                  17
                                       “objective reasonableness” standard. Bryan v. MacPherson, 630 F.3d 805, 817 (9th Cir. 2010)
                                  18
                                       (citing Graham, 490 U.S. at 395). The reasonableness inquiry in excessive force cases is an
                                  19
                                       objective one: whether the officer’s actions are objectively reasonable in light of the facts and
                                  20
                                       circumstances confronting him, without regard to his underlying intent or motivation and without
                                  21
                                       the “20/20 vision of hindsight.” Graham, 490 U.S. at 396. “Determining whether the force used
                                  22
                                       to effect a particular seizure is reasonable under the Fourth Amendment requires a careful
                                  23
                                       balancing of the nature and quality of the intrusion on the individual’s Fourth Amendment
                                  24
                                       interests against the countervailing governmental interests at stake.” Id. at 396 (citations and
                                  25
                                       internal quotation marks omitted).
                                  26
                                              Because the reasonableness standard is not capable of precise definition or mechanical
                                  27
                                       application, “its proper application requires careful attention to the facts and circumstances of each
                                  28
                                                                                         8
                                   1   particular case, including the severity of the crime at issue, whether the suspect poses an

                                   2   immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

                                   3   or attempting to evade arrest by flight.” Id. The “most important single element” is whether there

                                   4   is an immediate threat to safety. Smith v. City of Hemet, 394 F.3d 689, 702 (9th Cir. 2005) (en

                                   5   banc) (quoting Chew v. Gates, 27 F.3d 1432, 1441 (9th Cir. 1994)). These factors “are not

                                   6   exclusive. Rather, [the court] examine[s] the totality of the circumstances and consider[s]

                                   7   ‘whatever specific factors may be appropriate in a particular case, whether or not listed in

                                   8   Graham.’” Bryan, 630 F.3d at 826 (citing Franklin v. Foxworth, 31 F.3d 873, 876 (9th Cir.

                                   9   1994)). Courts also consider the “‘quantum of force’ used to arrest the plaintiff, the availability of

                                  10   alternative methods of capturing or detaining the suspect, and the plaintiff’s mental and emotional

                                  11   state.” Luchtel v. Hagemann, 623 F.3d 975, 980 (9th Cir. 2010) (internal citations omitted).

                                  12          When the challenged force is deadly force, it “satisfies Fourth Amendment standards
Northern District of California
 United States District Court




                                  13   ‘[w]here the officer has probable cause to believe that the suspect poses a threat of serious

                                  14   physical harm, either to the officer or to others.” Blanford v. Sacramento Cty., 406 F.3d 1110,

                                  15   1115 (9th Cir. 2005) (quoting Tenn. v. Garner, 471 U.S. 1, 11 (1985)). The Ninth Circuit has

                                  16   cautioned that in excessive force cases resulting in a death, the trial court must be “wary of self-

                                  17   serving accounts by police officers when the only non-police eyewitness is dead.” Long v. City

                                  18   and Cty. of Honolulu, 511 F.3d 901, 906 (9th Cir. 2007) (citing Scott v. Henrich, 39 F.3d 912, 915

                                  19   (9th Cir. 1994)). Accordingly, a court “must carefully examine all the evidence in the record, such

                                  20   as medical reports, contemporaneous statements by the officer and the available physical evidence,

                                  21   as well as any expert testimony proffered by the plaintiff, to determine whether the officer’s story

                                  22   is internally consistent and consistent with other known facts.” Scott, 39 F.3d at 915 (citations

                                  23   omitted).

                                  24          “[T]he reasonableness of force used is ordinarily a question of fact for the jury.” Liston v.

                                  25   Cty. of Riverside, 120 F.3d 965, 976 n.10 (9th Cir. 1997). “Because the excessive force inquiry

                                  26   nearly always requires a jury to sift through disputed factual contentions, and to draw inferences

                                  27   therefrom, [the Ninth Circuit has] held on many occasions that summary judgment or judgment as

                                  28   a matter of law in excessive force cases should be granted sparingly.” Avina v. United States, 681
                                                                                          9
                                   1   F.3d 1127, 1130 (9th Cir. 2012) (internal quotations and citations omitted). However, “defendants

                                   2   can still win on summary judgment if the district court concludes, after resolving all factual

                                   3   disputes in favor of the plaintiff, that the officer’s use of force was objectively reasonable under

                                   4   the circumstances.” Scott, 39 F.3d at 915.

                                   5                    2.      Analysis
                                   6             Defendants argue that Taylor’s use of deadly force was reasonable under the totality of the

                                   7   circumstances because Adomako was the suspect in a battery, refused to comply with orders,

                                   8   resisted Taylor’s efforts to place him in a control hold, and repeatedly struck and punched Taylor

                                   9   in the head, causing him to believe that he was in imminent danger of death or serious physical

                                  10   injury.

                                  11             To assess the objective reasonableness of Taylor’s use of deadly force, the court must

                                  12   weigh “the nature and quality of the intrusion on the individual’s Fourth Amendment interests
Northern District of California
 United States District Court




                                  13   against the countervailing governmental interests at stake.” Graham, 490 U.S. at 396 (citation and

                                  14   quotation omitted).

                                  15                            a.     Nature and Quality of Intrusion
                                  16             Taylor shot Adomako three times and killed him, resulting in the highest level of intrusion

                                  17   on Adomako’s Fourth Amendment interests. See Garner, 471 U.S. at 9 (“The intrusiveness of a

                                  18   seizure by means of deadly force is unmatched.”).

                                  19                            b.     Governmental Interests at Stake
                                  20             To determine the governmental interests, the court must examine the non-exhaustive

                                  21   factors set forth in Graham. These factors include “the severity of the crime at issue, whether the

                                  22   suspect poses an immediate threat to the safety of the officers or others, and whether he is actively

                                  23   resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S. at 396.

                                  24                                         i. Severity of the Crime
                                  25             The first Graham factor examines the severity of the crime. It is undisputed that Adomako

                                  26   matched the description of the suspect who had committed a battery on a Verizon store employee.

                                  27   It is also undisputed that at the point Taylor shot Adomako, Adomako had also committed battery

                                  28   by repeatedly striking at Taylor, making contact several times with Taylor’s shoulder and head.
                                                                                         10
                                                                           ii. Immediacy of the Threat to Safety
                                   1
                                              The second Graham factor asks whether the suspect posed an immediate threat to the
                                   2
                                       safety of the officers or others. It is the “most important” factor. See Bryan, 630 F.3d at 826. The
                                   3
                                       facts regarding Adomako’s actions are undisputed, in large part because Adomako is now
                                   4
                                       deceased and there were no percipient witnesses to the key events other than Taylor.2 The record,
                                   5
                                       including the portions of the encounter which were captured on video, does not contradict
                                   6
                                       Defendants’ account. After Adomako refused Taylor’s directions to sit down on the curb, Taylor
                                   7
                                       attempted to gain control of him by placing him in a control hold. The video shows that Adomako
                                   8
                                       pulled away from Taylor’s grasp. In the ensuing struggle, Adomako continually advanced on
                                   9
                                       Taylor, with Taylor moving backwards. Adomako hit Taylor in the shoulder, and aimed six blows
                                  10
                                       at Taylor’s head, connecting at least twice. During the struggle, Taylor deployed his K-9 partner
                                  11
                                       to assist him in gaining control over Adomako. Cairo unexpectedly bit Taylor, and Adomako
                                  12
Northern District of California




                                       continued to strike Taylor even after Cairo intervened. Taylor asserts that he shot Adomako
 United States District Court




                                  13
                                       because he “became so incapacitated by the strength of one of [Adomako’s] blows” that he
                                  14
                                       thought that he was going to lose consciousness and was concerned that Adomako would grab his
                                  15
                                       firearm and kill him. The medical records tend to corroborate the severity of Adomako’s blows;
                                  16
                                       they support that Taylor was treated at a hospital following the incident for complaints of blurry
                                  17
                                       vision, nausea, headache, lightheadedness, and left distal finger pain; and that he was diagnosed at
                                  18
                                       one point with blunt head trauma, facial contusion, and finger fracture. The physical evidence
                                  19
                                       shows that Taylor sustained a black eye and a broken finger.
                                  20
                                              Plaintiffs concede that Adomako struck and punched Taylor. However, they dispute that
                                  21
                                       Taylor reasonably feared for his safety during the altercation. According to Plaintiffs, no objective
                                  22
                                       evidence justifies Taylor’s concern that he might lose consciousness due to being struck by
                                  23
                                       Adomako. Specifically, they state that the video shows that “Taylor never staggered backwards
                                  24
                                       from any punch,” “never fell to the ground,” and “never lost consciousness.” They also note that
                                  25
                                       Taylor was able to use his police radio immediately after the shooting. Opp’n 7. The court finds
                                  26
                                  27   2
                                         The only facts in the record from witness Alan Arnold pertain to the initial encounter between
                                  28   Taylor and Adomako, described above. The record does not contain any evidence from Arnold
                                       about the ensuing struggle and shooting.
                                                                                       11
                                   1   that no reasonable juror could conclude that Taylor lacked a reasonable belief that Adomako posed

                                   2   an immediate threat to his safety, even if the juror determined that Taylor did not stagger from any

                                   3   blow, did not fall or lose consciousness, and was able to operate his equipment right after the

                                   4   encounter. It is indisputable that Adomako actively resisted all of Taylor’s attempts to control

                                   5   him, continued to quickly advance on Taylor, and repeatedly swung at him and made significant

                                   6   physical contact with Taylor’s head in the seconds before Taylor shot him, as corroborated by the

                                   7   video and medical records.

                                   8          Plaintiffs also argue that Taylor was familiar with Adomako and that he had never been

                                   9   violent in their previous interactions. Accordingly, Plaintiffs contend that Taylor had no objective

                                  10   reason to fear that Adomako would take Taylor’s firearm and kill him. While that may have been

                                  11   true at the beginning of the encounter, it ignores the fact that during the interaction, Adomako

                                  12   repeatedly struck Taylor in the shoulder and head despite Taylor’s efforts to control him.
Northern District of California
 United States District Court




                                  13   Evidence of Adomako’s prior conduct therefore has little bearing on the reasonableness of

                                  14   Taylor’s perceptions of the threat that Adomako posed after he began actively assaulting Taylor.

                                  15          Finally, Plaintiffs argue that the three shots were excessive and unreasonable, because

                                  16   Taylor fired one of the shots at Adomako as he was walking away and no longer posed a threat to

                                  17   Taylor.3 Plaintiffs cite two photos in support of this argument: a still photo from the video of the

                                  18   incident and a photo of a bullet wound to Adomako’s back. Douglas Decl. ¶ 3, Exs. B-9, B-10.

                                  19   The still photo from the video shows Taylor standing with his firearm pointed at Adomako and

                                  20   Adomako slightly bending away from Taylor. It does not show whether Taylor was preparing to

                                  21   fire, in the process of firing, or had completed firing, and therefore does not support the contention

                                  22   that Taylor fired at Adomako as he was walking away. As for the photograph of the bullet wound

                                  23   in Adomako’s back, Plaintiffs offer no evidence to explain the wound and its significance. For

                                  24   example, there is no evidence in the record about Adomako’s position at the time of the wound,

                                  25   the angle of the entrance of the bullet, or even whether what is depicted is an entrance or exit

                                  26
                                  27
                                       3
                                         Plaintiffs’ argument on this point is confusing. For example, by asserting that Taylor engaged in
                                       excessive force by firing one of the shots as Adomako was walking away (logically, the third and
                                  28   final shot), are Plaintiffs conceding that the first two shots were not excessive? The court
                                       construes Plaintiffs’ argument as bearing on the “imminent threat” prong of the Graham test.
                                                                                            12
                                   1   wound.

                                   2              Taylor testified that he fired three shots in rapid succession “all right on top of each other.”

                                   3   The video shows that Adomako continued to attack Taylor up to the moment that Taylor lifted his

                                   4   firearm and began to fire, at which point Adomako began to turn his shoulder and run away from

                                   5   Taylor, disappearing out of camera view. The three shots are not separately discernable; however,

                                   6   all three shots took place within two seconds on the video counter. Plaintiffs offer no evidence to

                                   7   dispute that Taylor fired the three shots rapidly, beginning at a point when he was under attack,

                                   8   and without pausing between shots. Plaintiffs’ evidence is insufficient to create a genuine dispute

                                   9   of fact as to whether Taylor fired any shots as Adomako was “walking away and no longer posed a

                                  10   threat.”

                                  11                                            iii. Active Resistance
                                  12              The Ninth Circuit has explained that “[r]esistance . . . should not be understood as a binary
Northern District of California
 United States District Court




                                  13   state, with resistance being either completely passive or active. Rather, it runs the gamut from the

                                  14   purely passive protestor who simply refuses to stand, to the individual who is physically assaulting

                                  15   the officer.” Bryan, 630 F.3d at 830.

                                  16              It is undisputed that Adomako actively resisted Taylor’s efforts to gain control over him.

                                  17   After refusing Taylor’s requests to sit on the curb, Adomako resisted Taylor’s efforts to place him

                                  18   in a control hold. From there, the situation rapidly escalated to Adomako actively striking and

                                  19   attempting to strike Taylor in the head, up until the moment Taylor shot him.

                                  20                                            iv. Other Considerations
                                  21              Plaintiffs argue that other factors weigh in favor of finding Taylor’s use of deadly force

                                  22   unreasonable. First, they argue that Taylor was required to consider less intrusive means of

                                  23   forcing Adomako into compliance before using deadly force, citing Bryan. In Bryan, the Ninth

                                  24   Circuit held that an officer’s use of a taser on an arrestee following a routine traffic stop

                                  25   constituted excessive force where the arrestee was shouting expletives and gibberish, but was

                                  26   unarmed, did not pose an immediate threat to the officer or to bystanders, and stood 20 feet from

                                  27   the officer, facing away from him. 630 F.3d at 831-32. The court held that the officer’s failure to

                                  28   consider less intrusive means of effecting the arrest was a factor to consider in the Graham
                                                                                            13
                                   1   analysis. However, the court also noted that it did not “challenge the settled principle that police

                                   2   officers need not employ the ‘least intrusive’ degree of force possible,” and instead recognized

                                   3   “the equally settled principle that officers must consider less intrusive methods of effecting the

                                   4   arrest and that the presence of feasible alternatives is a factor to include” in the analysis.” Id. at

                                   5   831 n.15 (emphases in original).

                                   6          The undisputed evidence shows that Taylor considered and attempted to use a less

                                   7   intrusive means to control Adomako, namely, his K-9 partner. This was unsuccessful, as Cairo

                                   8   unexpectedly attacked Taylor. The video shows that Cairo’s presence did not deter Adomako

                                   9   from continuing to attack Taylor. Plaintiffs concede this, asserting that “[t]here was no objective

                                  10   change in Adomako’s level of active resistance” after the deployment of the K-9.4 Opp’n 8.

                                  11          Plaintiffs also argue that Taylor should have considered Adomako’s mental condition in

                                  12   determining his response to the situation. In Deorle v. Rutherford, 272 F.3d 1272, 1282-83 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2001), the Ninth Circuit observed that that “[t]he problems posed by, and thus the tactics to be

                                  14   employed against, an unarmed, emotionally distraught individual who is creating a disturbance or

                                  15   resisting arrest are ordinarily different from those involved in law enforcement efforts to subdue

                                  16   an armed and dangerous criminal who has recently committed a serious offense.” The court noted

                                  17   that it was not “adopt[ing] a per se rule establishing two different classifications of suspects:

                                  18   mentally disabled persons and serious criminals,” but was instead “emphasiz[ing] that where it is

                                  19   or should be apparent to the officers that the individual involved is emotionally disturbed, that is a

                                  20   factor that must be considered in determining, under Graham, the reasonableness of the force

                                  21   employed.” Id. at 1283.

                                  22          Here, Taylor testified that he suspected that Adomako might have mental health issues

                                  23   based on their prior interactions. Additionally, Adomako made irrational, bizarre statements to

                                  24   Taylor at the beginning of their encounter, such as, “I am the king of Fremont. I am the chief of

                                  25   police.” Taylor testified that he was unsure whether Adomako was experiencing a mental health

                                  26
                                  27   4
                                        Plaintiffs stated at the hearing that they do not contend that Cairo was negligently trained by
                                  28   Fremont or Taylor, or that Taylor negligently deployed the K-9 during the confrontation. [Docket
                                       No. 81 (Hr’g Tr., Apr. 25, 2019) at 5.]
                                                                                          14
                                   1   crisis or was under the influence of drugs or alcohol, and that he tried to be “as moderated and

                                   2   calm” as possible with Adomako. There is no evidence that Taylor failed to take Adomako’s

                                   3   possible mental health issues into account. Moreover, unlike the suspect in Deorle, Adomako was

                                   4   not “an unarmed, emotionally distraught individual who [was] creating a disturbance” at the time

                                   5   of the shooting. By the time Taylor shot Adomako, Adomako had already repeatedly assaulted

                                   6   Taylor on the shoulder and head, caused injury, and was continuing to advance on him. Compare

                                   7   Deorle, 272 F.3d at 1275, 1282 (concluding that use of lead-filed beanbag round against unarmed,

                                   8   emotionally disturbed suspect was not objectively reasonable where suspect had complied with

                                   9   officers’ commands, had not “attacked or even touched anyone,” and had not committed a serious

                                  10   offense but instead had “essentially disturb[ed] the peace”).

                                  11                            c.      Weighing the Intrusion on Adomako’s Fourth Amendment
                                                                        Interests Against the Graham Factors
                                  12
Northern District of California




                                                 To assess the objective reasonableness of Taylor’s use of deadly force, the court must
 United States District Court




                                  13
                                       balance “the nature and quality of the intrusion on [Adomako’s] Fourth Amendment interests
                                  14
                                       against the countervailing governmental interests at stake.” Graham, 490 U.S. at 396 (citation and
                                  15
                                       quotation omitted). Having carefully considered all of the evidence in the record, the court
                                  16
                                       concludes that there are no genuine disputes of material fact regarding the events leading up to
                                  17
                                       Adomako’s shooting. Accordingly, the reasonableness of Taylor’s actions is a question of law.
                                  18
                                       See Scott, 550 U.S. at 381 n.8.
                                  19
                                                 The court is mindful that “[a]ll determinations of unreasonable force ‘must embody
                                  20
                                       allowance for the fact that police officers are often forced to make split-second judgments—in
                                  21
                                       circumstances that are tense, uncertain, and rapidly evolving—about the amount of force that is
                                  22
                                       necessary in a particular situation.’” Scott, 39 F.3d at 914 (quoting Graham, 490 U.S. at 396-97)).
                                  23
                                       Further, “judges should be cautious about second-guessing a police officer’s assessment, made on
                                  24
                                       the scene, of the danger presented by a particular situation.” Ryburn v. Huff, 565 U.S. 469, 477
                                  25
                                       (2012).
                                  26
                                                 In this case, at a basic level, the court must determine whether it is reasonable to use
                                  27
                                       deadly force where the officer attempts to detain a suspect in connection with a reported battery,
                                  28
                                                                                           15
                                   1   and the suspect resists the officer’s attempts to control him, repeatedly slaps and punches his head

                                   2   and shoulder with enough force to cause a black eye, and continues to attack him after deployment

                                   3   of a K-9. However, layered on top of this is a complexity. The circumstances here are unique

                                   4   because Taylor shot Adomako after the deployment of Cairo failed to go as expected. Instead of

                                   5   assisting in controlling Adomako, Cairo attacked Taylor. Cairo then continued to jump up on his

                                   6   hind legs several times between the two men while facing Taylor and appearing to lunge at him.

                                   7   Viewing the video in the light most favorable to Plaintiffs, a juror could determine that

                                   8   Adomako’s first blow to Taylor’s head occurred soon after Cairo bit Taylor and was the result of

                                   9   Cairo having distracted Taylor. This created an opening for Adomako to land a solid punch and

                                  10   gain the advantage in the struggle. After that, Cairo continued to jump up in Taylor’s direction as

                                  11   Adomako continued to attack him. A reasonable jury could conclude that Cairo’s actions

                                  12   materially increased the danger that Taylor faced, and led to Taylor’s use of deadly force.
Northern District of California
 United States District Court




                                  13          The parties did not brief this complexity, and the court found no case analyzing the use of

                                  14   force when actions by a K-9 officer enhance the imminent threat to an officer’s safety. However,

                                  15   Ninth Circuit law suggests that Cairo’s actions do not bear on the constitutional analysis regarding

                                  16   the reasonableness of Taylor’s subsequent use of force. This is because an officer’s “negligent act

                                  17   will not transform an otherwise reasonable subsequent use of force into a Fourth Amendment

                                  18   violation,” even if the negligence “provokes a violent response.” Billington v. Smith, 292 F.3d

                                  19   1177, 1190 (9th Cir. 2002) (emphasis removed), abrogated on other grounds by Cty. of Los

                                  20   Angeles v. Mendez, 137 S. Ct. 1539 (2017). Instead, the court must look solely at whether

                                  21   Taylor’s use of force was objectively reasonable in light of the facts and circumstances

                                  22   confronting him at the time he used the force. See Graham, 490 U.S. at 396. The reasonableness

                                  23   must be judged from the perspective of an officer at the scene.

                                  24          Given that “officers are not required to use the least intrusive degree of force possible,”

                                  25   Lowry v. City of San Diego, 858 F.3d 1248, 1259 (9th Cir. 2017) (en banc) (quotation omitted),

                                  26   the court concludes that the undisputed evidence, viewed in the light most favorable to Plaintiffs,

                                  27   shows that Taylor’s use of deadly force was objectively reasonable at the moment that he shot

                                  28   Adomako. Accordingly, the court grants summary judgment on Plaintiffs’ excessive force claim.
                                                                                        16
                                                      3.      Qualified Immunity
                                   1
                                              Even if triable issues existed as to the reasonableness of Taylor’s use of deadly force,
                                   2
                                       Taylor would be entitled to summary judgment on the Estate’s excessive force claim based on
                                   3
                                       qualified immunity.
                                   4
                                              The doctrine of qualified immunity protects government officials “from liability for civil
                                   5
                                       damages insofar as their conduct does not violate clearly established statutory or constitutional
                                   6
                                       rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
                                   7
                                       (1982). The analysis involves two inquiries. First, taken in the light most favorable to plaintiff,
                                   8
                                       the court must ask whether the facts alleged show that the officer’s conduct violated a
                                   9
                                       constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001). If the answer is “no,” then the
                                  10
                                       court need not inquire further before ruling that the officer is entitled to qualified immunity. Id.
                                  11
                                       If, however, “a violation could be made out on a favorable view of the parties’ submissions,” the
                                  12
Northern District of California




                                       court must examine “whether the [constitutional] right was clearly established.” Id. The court
 United States District Court




                                  13
                                       may exercise its discretion in deciding “which of the two prongs of the qualified immunity
                                  14
                                       analysis should be addressed first in light of the circumstances in the particular case at hand.”
                                  15
                                       Pearson v. Callahan, 555 U.S. 223, 236 (2009).
                                  16
                                              “The linchpin of qualified immunity is the reasonableness of the official’s conduct.”
                                  17
                                       Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1075 (9th Cir. 2011) (citation omitted). “The
                                  18
                                       relevant, dispositive inquiry in determining whether a right is clearly established is whether it
                                  19
                                       would be clear to a reasonable officer that his conduct was unlawful in the situation he
                                  20
                                       confronted.” Saucier, 533 U.S. at 202. “If the law did not put the officer on notice that his
                                  21
                                       conduct would be clearly unlawful, summary judgment based on qualified immunity is
                                  22
                                       appropriate.” Id.
                                  23
                                              “A clearly established right is one that is ‘sufficiently clear that every reasonable official
                                  24
                                       would have understood that what he is doing violates that right.’” Mullenix v. Luna, 136 S. Ct.
                                  25
                                       305, 308 (2015) (per curiam) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). The
                                  26
                                       Supreme Court has cautioned that specificity in determining whether “the violative nature of
                                  27
                                       particular conduct is clearly established . . . is especially important in the Fourth Amendment
                                  28
                                                                                         17
                                   1   context, where the Court has recognized that it is sometimes difficult for an officer to determine

                                   2   how the relevant legal doctrine, here excessive force, will apply to the factual situation the officer

                                   3   confronts.” Mullenix, 136 S. Ct. at 308 (quotation omitted). “Use of excessive force is an area of

                                   4   the law ‘in which the result depends very much on the facts of each case,’ and thus police officers

                                   5   are entitled to qualified immunity unless existing precedent ‘squarely governs’ the specific facts at

                                   6   issue.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (quoting Mullenix, 136 S. Ct. at 309).

                                   7   While qualified immunity “does not require a case directly on point for a right to be clearly

                                   8   established, existing precedent must have placed the statutory or constitutional question beyond

                                   9   debate.” Id. at 1152 (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)). Finally, “[i]t is the

                                  10   plaintiff who bears the burden of showing that the rights allegedly violated were clearly

                                  11   established.” Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1118 (9th Cir. 2017) (internal

                                  12   quotation marks and citation omitted).
Northern District of California
 United States District Court




                                  13          Defendants argue that Taylor is entitled to qualified immunity because this case presents a

                                  14   unique set of facts in that Taylor was being physically attacked by a suspect and a less intrusive

                                  15   means to subdue the suspect (the K-9) had failed to perform as expected when he used deadly

                                  16   force on Adomako. They argue that Plaintiffs cannot show that the law was clearly established

                                  17   that an officer confronting the situation Taylor faced was prohibited from using deadly force to

                                  18   protect him or herself from attack.

                                  19          The court agrees. In their brief, Defendants cite recent Supreme Court and Ninth Circuit

                                  20   authority emphasizing that courts must not “define clearly established law at a high level of

                                  21   generality” for purposes of the qualified immunity analysis. See Mot. 17-20 (citing Kisela; Reese

                                  22   v. Cty. of Sacramento, 888 F.3d 1030 (9th Cir. 2018); City of Escondido v. Emmons, 139 S. Ct.

                                  23   500 (2019); Mullenix). In opposition, Plaintiffs merely distinguish the facts of Kisela and

                                  24   Emmons from the facts in this case. See Opp’n 9-11. This falls far short of satisfying their burden

                                  25   to identify authority that would have put Taylor on notice that his use of deadly force was

                                  26   unreasonable.

                                  27          The only case Plaintiffs cite, Uwumarogie v. Village of Glen Ellyn, No. 06 C 2628, 2008

                                  28   WL 2782833 (N.D. Ill. Jul. 15, 2008), involves facts that are readily distinguishable from the
                                                                                         18
                                   1   circumstances here. Plaintiffs may not rely on a single, distinguishable, unpublished, out-of-

                                   2   circuit trial level decision as clearly established law for purposes of qualified immunity. See

                                   3   Sorrels v. McKee, 290 F.3d 965, 971 (9th Cir. 2002) (holding that while unpublished district court

                                   4   decisions “may inform our qualified immunity analysis,” a right is rarely clearly established

                                   5   “absent any published opinions on point or overwhelming obviousness of illegality.”).

                                   6           In the absence of clearly established law prohibiting Taylor from using deadly force in

                                   7   these circumstances, Taylor is entitled to qualified immunity.

                                   8           B.     Negligence Claim
                                   9           The Estate’s remaining claim is for negligence resulting in Adomako’s wrongful death. In

                                  10   order to prevail on a negligence claim, the Estate must establish “(1) a legal duty to use due care;

                                  11   (2) a breach of that duty; and (3) injury that was proximately caused by the breach.” Knapps v.

                                  12   City of Oakland, 647 F. Supp. 2d 1129, 1164 (N.D. Cal. 2009) (citing Ladd v. Cty. of San Mateo,
Northern District of California
 United States District Court




                                  13   12 Cal.4th 913, 917 (1996)). In Hayes v. County of San Diego, 57 Cal. 4th 622, 639 (2013), the

                                  14   California Supreme Court held that an officer’s “tactical conduct and decisions preceding the use

                                  15   of deadly force are relevant considerations under California law in determining whether the use of

                                  16   deadly force gives rise to negligence liability.” Under California law, “peace officers have a duty

                                  17   to act reasonably when using deadly force, a duty that extends to the totality of the circumstances

                                  18   surrounding the shooting, including the officers’ preshooting conduct.” Id. at 638.

                                  19           “Thus, negligence claims under California law encompass a broader spectrum of conduct

                                  20   than excessive force claims under the Fourth Amendment.” Mulligan v. Nichols, 835 F.3d 983,

                                  21   991 (9th Cir. 2016). Judge Friedland recently explained the distinction between federal and state

                                  22   law in her concurring opinion in J.A.L. v. Santos, 724 Fed. Appx. 531 (9th Cir. 2018), and

                                  23   concluded that the distinction should have driven a different result in light of the particular facts of

                                  24   that case:

                                  25                  Under federal law, ‘even if an officer negligently provokes a violent
                                                      response, that negligent act will not transform an otherwise
                                  26                  reasonable subsequent use of force into a Fourth Amendment
                                                      violation.’ Billington, 292 F.3d at 1190 (emphasis omitted). I agree
                                  27                  that [it is beyond dispute that at the moment of the shooting, the
                                                      officer] had probable cause to believe Lopez posed ‘a significant
                                  28                  threat of death or serious physical injury to’ Officer Van der Hoek,
                                                                                        19
                                                      Tennessee v. Garner, 471 U.S. 1, 3 (1985). I therefore agree that the
                                   1                  district court properly granted summary judgment in favor of the
                                                      officers on J.L.’s Fourth Amendment claim.
                                   2
                                                      But California law is different, and in my view that difference should
                                   3                  have precluded summary judgment on J.L.’s negligence claim. Under
                                                      California law, unlike under federal law, what officers do before
                                   4                  shooting can ‘show that an otherwise reasonable use of deadly force
                                                      was in fact unreasonable.’ Hayes, 57 Cal. 4th at 630. This means that
                                   5                  ‘tactical conduct and decisions preceding the use of deadly force’ may
                                                      ‘give[ ] rise to negligence liability’ if they ‘show, as part of the totality
                                   6                  of circumstances, that the use of deadly force was unreasonable.’ Id.
                                                      at 626. Construing the record in the light most favorable to J.L., a
                                   7                  reasonable jury could find that the officers precipitated the need for
                                                      deadly force, and that the officers’ use of deadly force was
                                   8                  unreasonable under California law as a result. J.L.’s negligence claim
                                                      should therefore have made it to trial.
                                   9
                                       724 Fed. Appx. at 534-35 (Friedland, J., concurring).
                                  10
                                              As with excessive force claims brought under the Fourth Amendment, California law
                                  11
                                       evaluates the “‘reasonableness’ of a particular use of force . . . from the perspective of a
                                  12
Northern District of California




                                       reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Hayes, 57 Cal. 4th
 United States District Court




                                  13
                                       at 632 (quoting Graham, 490 U.S. at 396). Hayes cautions that in cases “where the preshooting
                                  14
                                       conduct did not cause the plaintiff any injury independent of the injury resulting from the
                                  15
                                       shooting, the reasonableness of the officers’ preshooting conduct should not be considered in
                                  16
                                       isolation. Rather, it should be considered in relation to the question whether the officers’ ultimate
                                  17
                                       use of deadly force was reasonable.” Id.
                                  18
                                              The Estate’s articulation of its negligence claim has been a moving target. As previously
                                  19
                                       noted, the Estate does not contend that Cairo was negligently trained, or that Taylor negligently
                                  20
                                       deployed him. At the hearing, Plaintiff asserted that its negligence theory is based on Taylor’s
                                  21
                                       reaction to Cairo’s actions; namely, that Cairo’s unexpected attack on Taylor created a duty on
                                  22
                                       Taylor’s part to retreat and gain control of the dog before re-engaging with Adomako. This
                                  23
                                       argument was not briefed or explained in any detail in Plaintiffs’ opposition brief. Therefore,
                                  24
                                       following the hearing, the court ordered the parties to submit supplemental briefing on this issue,
                                  25
                                       which the parties timely filed. [Docket Nos. 74, 79 (Pls.’ Br.), 80 (Defs.’ Br.).]
                                  26
                                              In its supplemental brief, the Estate makes a slightly different argument: that Taylor “was
                                  27
                                       so overwhelmed by his interaction with Adomako and the attack from Cairo that he unreasonably
                                  28
                                                                                           20
                                   1   increased his use of force to that of deadly force against Adomako, who maintained a persistent

                                   2   threat level without increasing.” Pls.’ Br. 2. According to the Estate, Taylor unreasonably viewed

                                   3   “Adomako as a more significant threat to his life” based on Taylor’s “confusion, combined with

                                   4   the pain from the dog’s attacks.” It argues that a reasonable officer in the same situation “would

                                   5   have tried to separate himself from the situation to regain his ‘focus’, issue commands directing

                                   6   Cairo to disengage and continue with his efforts to detain Adomako.” Id. The Estate does not cite

                                   7   any authority to support its position that Taylor’s duty to act reasonably required him to retreat

                                   8   and gain control of Cairo while Adomako continued to attack him.

                                   9          Defendants argue that under California law, Taylor had no duty to retreat in carrying out

                                  10   his obligation to use reasonable force. Defendants cite California Penal Code section 835a:

                                  11                  Any peace officer who has reasonable cause to believe that the person
                                                      to be arrested has committed a public offense may use reasonable
                                  12                  force to effect the arrest, to prevent escape or to overcome resistance.
Northern District of California
 United States District Court




                                  13                  A peace officer who makes or attempts to make an arrest need not
                                                      retreat or desist from his efforts by reason of the resistance or
                                  14                  threatened resistance of the person being arrested; nor shall such
                                                      officer be deemed an aggressor or lose his right to self-defense by the
                                  15                  use of reasonable force to effect the arrest or to prevent escape or to
                                                      overcome resistance.
                                  16
                                       Cal. Penal Code § 835a (emphasis added).5
                                  17
                                              Section 835a does not squarely address the Estate’s theory. According to the Estate,
                                  18
                                       Taylor should have pulled back, not “by reason of the resistance or threatened resistance” of
                                  19
                                       Adomako, but due to the fact that Cairo’s intervention created additional danger, permitting
                                  20
                                       Adomako to get the upper hand on Taylor, which led to Taylor’s use of deadly force.
                                  21
                                              Under Hayes, in deciding whether Taylor acted reasonably in using deadly force, the jury
                                  22
                                       may consider preshooting conduct, including Cairo’s effect on the circumstances that led to the
                                  23
                                       shooting. Viewing the undisputed facts in the light most favorable to the Estate, as previously
                                  24
                                       noted, a juror could determine that Cairo distracted Taylor and created the opening for Adomako
                                  25

                                  26
                                       5
                                  27    Defendants also cite two cases, but both are factually distinguishable and have no material
                                       bearing on this issue other than as citations to the general “no duty to retreat” rule set forth in
                                  28   section 835a. See Brown v. Ransweiler, 171 Cal. App. 4th 516 (2009) and Lopez v. City of Los
                                       Angeles, 196 Cal. App. 4th 675 (2011) (citing Brown).
                                                                                          21
                                   1   to land a hard blow to Taylor’s face and gain the advantage in the fight. Cairo’s continued actions

                                   2   interfered in Taylor’s ability to control the situation. A reasonable jury could conclude that

                                   3   Cairo’s actions materially increased the danger that Taylor faced, and led to Taylor’s use of deadly

                                   4   force. Although the court believes it unlikely, it cannot rule out that a reasonable juror could find

                                   5   that Taylor acted negligently in shooting Adomako under those circumstances.

                                   6          Finally, Defendants argue that Taylor is entitled to immunity under California Government

                                   7   Code section 820.2, which provides that “a public employee is not liable for an injury resulting

                                   8   from his act or omission where the act or omission was the result of the exercise of the discretion

                                   9   vested in him, whether or not such discretion be abused.” In Mendez v. County of Los Angeles,

                                  10   897 F.3d 1067, 1083-84 (9th Cir. 2018), the Ninth Circuit rejected a similar claim, noting that “the

                                  11   California Supreme Court has held that this immunity applies only to policy decisions, not to

                                  12   operational decisions like the decision to enter the [plaintiffs’] residence here.” (citing Caldwell v.
Northern District of California
 United States District Court




                                  13   Montoya, 10 Cal. 4th 972, 981 (1995)); see also Sharp v. Cty. of Orange, 871 F.3d 901, 920 (9th

                                  14   Cir. 2017) (holding that section 820.2 immunity “covers only ‘policy’ decisions made by a

                                  15   ‘coordinate branch[ ] of government,’ not ‘operational decision[s] by the police purporting to

                                  16   apply the law.’” (quotation omitted)).

                                  17          Therefore, the court denies summary judgment on the Estate’s negligence claim.

                                  18   V.     CONCLUSION
                                  19          For the foregoing reasons, Defendants’ motion for summary judgment is granted in part

                                  20   and denied in part.                                                     ISTRIC
                                                                                                          TES D      TC
                                  21          IT IS SO ORDERED.                                         TA
                                                                                                                               O
                                                                                                    S




                                                                                                                                U
                                                                                                  ED




                                  22   Dated: June 21, 2019
                                                                                                                                 RT




                                                                                                                 DERED
                                                                                              UNIT




                                                                                                           O O R
                                  23                                                               IT IS S
                                                                                          ______________________________________
                                                                                                                                      R NIA




                                                                                                         Donna M. Ryu
                                  24                                                             United States Magistrate Judge
                                                                                                                           . Ryu
                                                                                                               onna M
                                                                                               NO




                                                                                                        Judge D
                                  25
                                                                                                                                      FO
                                                                                                RT




                                                                                                                                  LI




                                  26
                                                                                                       ER
                                                                                                   H




                                                                                                                               A




                                                                                                            N                     C
                                                                                                                              F
                                  27                                                                            D IS T IC T O
                                                                                                                      R
                                  28
                                                                                         22
